DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Upon further review and reconsideration of the prior art references, the allowability of claims 155 and 156 as indicated in the last office action is hereby withdrawn.  New grounds of rejection are discussed herein below.  Any inconvenience caused by this change in decision is deeply regretted.

Claim Rejections - 35 USC § 103
Claims 149-154 and 156-165 are rejected under 35 U.S.C. 103 as being unpatentable over Ayala et al (US 2005/0063893) or BERGEMANN in view of BELMONT et al (US 2008/0292533). 
	Claim 149:  Ayala teaches heat-treated carbon black particles having: (1) a total content of polycyclic aromatic hydrocarbons (“PAHs”) of 344.8 and 85.4 ppb (Ayala, page 17, Table 11) which means less than 0.35 ppm and thus is well within the claimed range of 0.5 ppm or lower; (2) a content of benzo[a]pyrene (“BaP”) of less than 1 ppb (Ayala, page 17, Table 11, HT carbon black samples), which is well within the claimed range of less than 5 ppb; and (3) a sulfur content of 0.10% and 0.13% (Ayala, page 13, Table 3, HT N220 & HT N330) which is well within the claimed range of 0.30% or lower.  However, Ayala does not report the water spreading pressure (“WPS”) of the carbon particles. Belmont teaches carbon black of “low structure” having a WSP of at most 5 mJ/m2 or at most 4 mJ/m2 (Belmont, para. 0021), in particular, 4.9 mJ/m2 or lower (Belmont, Table 3).  Such carbon particles are preferred because they are more hydrophobic than carbon blacks of similar surface area or structure without the benefits of modification of Belmont’s method (Belmont, para. 0040).  In light of Belmont’s teaching, the PHOSITA would have been motivated to utilize the low structure carbon black particles of Belmont or modify the heat-treating method of Ayala with Belmont’s process as described in para. 0037 of Belmont in order to arrive at more hydrophobic carbon particles which make them more compatible with polymers or other materials utilized in the field of coatings, inks and toners (Belmont, para. 0040).  
	Claim 150: Belmont reports a DBP absorption of less than 50cc/100g (para. 0019) which is equivalent to 50 ml/100g and is well within the claimed range of 131 ml/100 g or lower.  Additionally, Ayala reports a wide range of DBP absorption (i.e. oil absorption) of the carbon particles depending on the production; furnace carbon black particles have an oil absorption of 50ml to 300 ml/100g while the thermally modified carbon particles have an oil absorption of less than 50 ml/100g (Ayala, para. 0060), both of which meet or overlap the claimed range of 131 ml/100g or lower.
	Claim 151: Belmont teaches particles having a Nitrogen surface area of 42 m2/g (Page 8, Table 3, Sample A) which falls within the claimed range of 50 m2/g or lower.
	Claim 152: The moisture pickup of the heated carbon particles is well within the claimed range of 0.5% or lower (See Ayala, page 13, Table 2).  Additionally, moisture content is directly corresponding to the WSP. As the WSP is within the claimed range as discussed in claim 149 above, it is expected that the carbon particles of Belmont would have the same moisture content as claimed.
	Claim 153:  The carbon particles in Ayala include carbon black (para. 0058).
	Claim 154:  Ayala teaches carbon particles having a content of benzo[a]pyrene (“BaP”) of less than 1 ppb (Ayala, page 17, Table 11, HT carbon black samples), which is well within the claimed range of less than 2.5 ppb.
	Claim 156:  Ayala teaches heat-treated carbon black particles having: (1) a total content of polycyclic aromatic hydrocarbons (“PAHs”) of 344.8 and 85.4 ppb (Ayala, page 17, Table 11) which means less than 0.35 ppm and thus is well within the claimed range of 0.5 ppm or lower and (2) a content of benzo[a]pyrene (“BaP”) of less than 1 ppb (Ayala, page 17, Table 11, HT carbon black samples), which is well within the claimed range of less than 5 ppb.  However, Ayala does not report the water spreading pressure (“WPS”) of the carbon particles. Belmont teaches carbon black of “low structure” having a WSP of at most 5 mJ/m2 or at most 4 mJ/m2 (Belmont, para. 0021), in particular, 4.9 mJ/m2 or lower (Belmont, Table 3).  Such carbon particles are preferred because they are more hydrophobic than carbon blacks of similar surface area or structure without the benefits of modification of Belmont’s method (Belmont, para. 0040).  In light of Belmont’s teaching, the PHOSITA would have been motivated to utilize the low structure carbon black particles of Belmont or modify the heat-treating method of Ayala with Belmont’s process as described in para. 0037 of Belmont in order to arrive at more hydrophobic carbon particles which make them more compatible with polymers or other materials utilized in the field of coatings, inks and toners (Belmont, para. 0040).  With regards to the ash content, Ayala exemplifies a couple of heat-treated carbon particles having ash content of 0.09 and 0.06% (Ayala, page 13, Table 3) which while is higher than the claimed range of 0.03% or lower.  However, the higher value of ash content is due to the fact that Ayala uses commercial carbon blacks having high ash content (0.48 and 0.30).  Therefore, if the starting carbon black has lower ash content (e.g. below 0.2%), the carbon particles resulted from the heat treatment of Ayala would be within the claimed range of 0.03% or lower.  It would have been obvious as matter of choice to select carbon black having different ranges of ash contents.  Therefore, the ash content as required in the instant claims would have been achievable by Ayala by selecting starting carbon particles with low ash content for the heat treatment.
	Claim 157: Ayala reports particle size ranging between 7 to 500 nm (Ayala, para. 0060), and Belmont reports particles having a diameter-mode and Diameter-stokes in the nanometer range (Belmont, Page 8, Table 8); therefore, essentially, no particles are in the micrometer range. In other words, less than 5 ppm of the particles are in 325 mesh grit.
	Claim 158: Belmont teaches starting carbon particles from feedstock having an oxygen content of 0.23wt% (Page 7, Table 1). Thus it is expected that the prepared carbon particles would result in the same composition, i.e. oxygen content of 0.23 which is well within the claimed range of 0.4% or lower.
	Claims 159-165:  See the discussions in claims 150-154 and 157-158 above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



October 21, 2021